Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4th, 2022 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed January 4th, 2022, with respect to the 35 USC 103 rejections of the independent claims have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Sanghai et al (US 2014/0115301).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (US 2018/0165199, herein Brandt) in view of Kondo (US 6,101,621) and Sanghai et al (US 2014/0115301, herein Sanghai).
 an apparatus comprising:
a pipeline comprising a first portion and a second portion (Brandt, Fig., Fig. 1B and 23, pipeline 100 send signals to different execution units [first and second portions]); 
a controller configured to provide control signals to the first portion and the second portion of the pipeline (Brandt, Fig. 1B and 23, paragraph 204, 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303, which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]), and
a scheduler configured to cause a first subset of bits of an instruction to be provided to the first portion and a second subset of bits of the instruction to the second portion (Brandt, Fig. 1B and 23, paragraph 82 and 204, the scheduler unit include scheduling circuitry for scheduling micro-ops to be executed.  A 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303 [first and second subset of bits], which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]).

Brandt fails to teach wherein a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline is shorter than a second physical distance traversed by control signals propagating from the controller to the second portion of the pipeline, providing the signals at different times, or wherein the scheduler is further configured to tag the instruction with a set of bits that indicates whether the second subset of the bits of the instruction is to be executed by the pipeline.
Kondo teaches a controller which provides control signals to a first and second portion of a pipeline, wherein a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline is shorter than a second physical distance traversed by control signals propagating from the controller to the second portion of the pipeline, and wherein the signals are provided at different times (Figs 3-4B, 7:53-8:13, signals sent between pipeline stages 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Brandt by the teachings of Kondo to teach sending control signals at different times based on propagation delays.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to use the scheduler perform synchronization to account for timing differences between the first and second subset of bits sent to different pipeline components.  This would predictably result in improved efficiency because synchronization ensures that associated data is executed correctly in as few cycles as possible, thus increasing the performance of the processor.

Brandt and Kondo fail to teach wherein the scheduler is further configured to tag the instruction with a set of bits that indicates whether the second subset of the bits of the instruction is to be executed by the pipeline.
Sanghai teaches an apparatus comprising a pipeline comprising a first and second portion (Fig 2, Abstract, [0010], plurality of execution lanes) wherein a scheduler is configured to tag an instruction with a set of bits that indicates whether a second subset of the bits of the instruction is to be executed by the pipeline ([0010-0011], [0029], execution mask per instruction with each bit corresponding to a lane & [0031], mask bits set during execution by control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brandt and Kondo with those of Sanghai to utilize masked execution.  While Brandt does contemplate the use of masks to control per-element writing of an instruction (Brandt [0437]) as well as the use of distinct execution lanes (Brandt [0207-0209]), Brandt does not explicitly disclose the use of masks or mask registers to control execution at per-lane granularity.  However, given both Brandt and Sanghai disclose the use of mask registers to control instruction execution, and masked instruction execution is a routine and conventional aspect of the microprocessor art, using a mask register to control which execution lane is active per instruction 

As to claim 9, this claim is the method claim corresponding to the apparatus claim 1 and is rejected for the same reasons, mutatis mutandis, and further teaching a register file (Brandt, Fig. 19, register file 1906).

As to claim 17, this claim is the method claim corresponding to the processor method claim 9 and is rejected for the same reasons.

In regards to claim 2, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, and further teaches wherein a propagation time of the control signals from the controller to the first portion of the pipeline is less than a propagation time of the control signals from the controller to the second portion of the pipeline (Kondo Figs 3-4B).

As to claim 10, this claim is the method claim corresponding to the apparatus claim 2 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

In regards to claim 3, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, and further teaches wherein the first time corresponds to a first cycle of execution of the pipeline and the second time corresponds to a second cycle of execution of the pipeline (Kondo Fig 4A).

As to claim 11, this claim is the method claim corresponding to the apparatus claim 3 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

 apparatus of claim 3, wherein the second cycle is one cycle later than the first cycle (Kondo Fig 4A).

As to claim 12, this claim is the method claim corresponding to the apparatus claim 4 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

As to claim 18, this claim is the method claim corresponding to the apparatus claim 4 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 17 above.

In regards to claim 5, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 4, and further teaches wherein the scheduler is configured to dispatch instructions that do not convey information between the first portion and the second portion of the pipeline on average once per cycle with a single cycle latency. (Brandt, paragraph 206, Fig. 23, some embodiments, the 256-bit instruction can be "split" into two distinct .mu.ops, which are independently scheduled and executed on one or more execution units [do not convey information between the first portion and the second portion]. As Examiner previously noted, it would be obvious to have cycle delays of various lengths [dispatch on average once per cycle with a single cycle latency]).

As to claim 13, this claim is the method claim corresponding to the apparatus claim 5 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

In regards to claim 6, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 5, wherein the scheduler is configured to dispatch instructions that convey information between the first portion and the second portion of the pipeline with a three cycle latency. (Brandt, paragraph 208, Fig. 24, Cross-lane operations & Kondo Fig 5, activation of critical path begins on third cycle).


As to claim 19, this claim is the method claim corresponding to the apparatus claim 6 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 17 above.

In regards to claim 7, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, wherein the first subset of bits includes a lower 128 bits of a 256 bit instruction and the second subset of bits includes an upper 128 bits of a 256 bit instruction (Brandt, Fig. 23, paragraph 204, A 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303 [first and second subset of bits], which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]).  

As to claim 15, this claim is the method claim corresponding to the apparatus claim 7 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

	Regarding claim 8, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, wherein the set of bits further indicates whether the first subset of the bits of the instruction is to be executed by the pipeline, (Sanghai [0011], [0029], per-lane execution mask), and wherein the first time is determined based on a propagation time of the control signals from the controller to the first portion of the pipeline and the second time is determined based on a propagation time of the control signals from the controller to the second portion of the pipeline (Kondo Figs 3-4B, 7:53-8:13, signals sent between pipeline stages take longer depending on distance traversed, propagation time from A to B2 takes longer than A to B1).

As to claim 16, this claim is the method claim corresponding to the apparatus claim 8 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaidya (US 2014/0181477) discloses a processor using a dispatch mask to determine which portions of an instruction are to be issued and executed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182